Citation Nr: 0703047	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.  He died in September 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, DIC under the provisions of 38 U.S.C.A. § 
1318, and Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

The appellant had also filed an accrued benefits claim which 
was apparently resolved to her satisfaction in a February 
2003 rating decision, as no appeal of that decision was made.  


FINDINGS OF FACT

1.  There are no available service medical records.

2.  The veteran died in September 2002; his death certificate 
indicated that the only cause of his death was massive 
myocardial infarction.  

3.  At the time of the veteran's death service connection was 
in effect for bilateral hearing loss and tinnitus, each 
assigned a 10 percent evaluation; and for PTSD, assigned a 30 
percent evaluation (for accrued benefits purposes).  

4.  A disability of service origin was not a principal or 
contributory cause of the veteran's death, nor was the sole 
cause of his death in any way etiologically linked to 
service.

5.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

7.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006); See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

3.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. § 
3501 (West 2002); See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Initially, the Board observes that the veteran's service 
medical records are entirely unavailable in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the RO has requested the veteran's service medical records on 
several occasions to no avail as will be further discussed 
herein.  As it appears that repeated attempts to obtain 
additional service medical records has been undertaken 
without success, the Board believes that VA has no further 
duty to assist in this regard.  



VA's Duties to Notify and Assist

Both the 1318 claim and the claim of entitlement to 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code adjudicated in this 
decision are ones in which the law is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) (holding that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the appellant has been adequately notified of the 
VCAA.  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
appellant with notice of the VCAA in August 2003, prior to 
the initial decision on her claims in May 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims in this case.  Specifically, the 
August 2003 notice indicated that the evidence must show that 
the veteran died in service or that a service-connected 
condition caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  
Additionally, the December 2004 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.

In addition, the RO notified the appellant in the August 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA and private medical 
records.  

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
August 2003 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  In addition, the letter informed the appellant 
that it was her responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The appellant was also 
requested to forward any medical reports that she had.  
Accordingly, the August 2003 duty to assist letter that was 
provided to the appellant specifically contained the "fourth 
element."  The Board finds that the appellant has been fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the aforementioned letters, the May 2004 rating 
decision and the December 2004 SOC of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her DIC claims, but she was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death or for any of her claimed 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The record documents several 
unsuccessful attempts to obtain the veteran's service medical 
records.  However, daily sick reports were obtained and VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claims.

The Board notes that a medical opinion has already been 
obtained in connection with the appellant's claims for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  That opinion 
was sought in accordance with the duty to assist inasmuch as 
VA determined that a medical opinion would prove helpful in 
deciding the claims at issue. 

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

The veteran died in September 2002 at the age of 71.  The 
sole cause of death listed on the death certificate is 
massive myocardial infarction.  

At the time of his death, service connection was in effect 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling (granted after his death for accrued 
benefits purposes); tinnitus, evaluated as 10 percent 
disabling; and for bilateral hearing loss, evaluated as 10 
percent disabling.

Despite attempts to obtain them, the service medical records 
in this case are unavailable.  Daily sick reports were 
obtained in April 2001 which reflect that the veteran was 
treated at sick call in August 1952, but no further 
information is provided.

VA medical records dated in 1983 and 1984 reflect that the 
veteran was treated for conditions including degenerative 
arthritis of the lumbar spine, hypertension, chronic 
obstructive pulmonary disease (COPD), and inguinal hernia.  

VA records reflect that the veteran was hospitalized in 
October 1989 for aspiration of the left knee joint.  The 
discharge summary listed his other diagnosed medical 
conditions as: acute gouty arthritis of the left knee; 
degenerative arthritis of multiple joints including the left 
knee; chronic gouty arthritis; controlled hypertension; COPD; 
diabetes mellitus, Type II; mild anemia; and left inguinal 
hernia.

The veteran was hospitalized at a private medical facility in 
March 1998 for cardiac symptomatology primarily manifested by 
atrial flutter.  A medical history of left ventricular 
enlargement, congestive heart failure, prior myocardial 
infarction, hypertension and COPD was noted.  His heart 
rhythm was able to be controlled and he was discharged.

In February 1999, the veteran underwent a VA PTSD examination 
following which time the examiner concluded that no diagnosis 
of PTSD could be identified.  The examiner did identify other 
health problems which included hypertension, arrhythmia and 
other heart problems.  The examiner explained that a review 
of the medical file and history obtained from the veteran 
revealed no indication of PTSD.  It was noted that the 
veteran did have indications of situational anxiety and 
depression which appeared to be secondary to his medical 
problems.

The veteran's personnel file was requested in January 1999.  
In March 1999, the veteran was contacted by the RO and it was 
explained to him that VA had contacted the National Personnel 
Records Center (NPRC) to search for his service medical 
records, but is was believed that they were destroyed in a 
fire.  He was advised that he should submit copies of any 
service medical records in his possession.

The record contains a lay statement received in February 
2000, from a retired US Army Major indicating that in July 
1952 he was a commanding officer with direct command of the 
veteran.  He indicated that at time, during battle engagement 
the veteran was hit by shrapnel in the knee and left arm and 
was attended to for 3 days before he was evacuated out.

The record contains a March 2000 medical evaluation conducted 
by a private psychologist.  Diagnostic impressions of chronic 
PTSD and late onset dysthymic disorder were made.  No other 
mental or medical conditions were identified by the examiner.  
The psychologist summarized that the veteran suffered from 
severe symptoms of PTSD and from moderately severe symptoms 
of depression and felt that these conditions had been brought 
on by the veteran's exposure to unusually traumatic 
experiences while he was serving in the US Army during the 
Korean War.

The record also reflects that the veteran underwent a private 
audiological evaluation in February 2000.  An audiogram 
revealed severe bilateral sensorineural hearing loss with 
poor auditory discrimination and constant tinnitus, since the 
veteran's time in the military.  The examiner indicated that 
based on the veteran's history of exposure to artillery noise 
in the 1950's, it was quite likely that this was the 
beginning of his hearing loss.  

A VA audiological evaluation conducted in September 2000 
revealed mild to moderate sensorineural hearing loss 
bilaterally.  The examiner opined that based on the veteran's 
history of exposure to field artillery noise, it was 
reasonable to assume that at least a portion of his hearing 
loss and ringing of the ears was attributable to his military 
service.

In a December 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, each 
assigned a 10 percent evaluation effective from September 
1998.

The veteran underwent a private medical evaluation in April 
2001 at which time diagnoses of: multiple joint 
osteoarthritis (left knee, back and left hip); shell fragment 
wound of the left hip, leg and back secondary to 
osteoarthritis; COPD; possible chemical exposure as well as 
extreme cold weather; and left ventricular cardiomegaly, were 
made.

VA medical records dated from 1999 to September 2002 reflect 
that the veteran was treated for arthritis, hearing loss, 
gout, hematuria, hypertension and other cardiac 
symptomatology, but does not reflect that he received any 
treatment for PTSD.

VA records show that in August 2002, the veteran underwent 
cystoscopy with possible transuretheral resection of a 
bladder tumor, which ultimately was not completed due to 
markedly enlarged size of the prostate.  

An emergency report dated in mid-September 2002 indicates 
that the veteran was seen with complaints that he was unable 
to void and admitted for hospitalization.  An ultrasound of 
the pelvis conducted during that hospitalization revealed a 
multilobulated mass in the urinary bladder, believed to 
represent a neoplasm or a blood clot, or enlargement of the 
prostate gland.  He was discharged just a few days before his 
death with diagnoses including: hematuria; benign prostatic 
enlargement; urinary retention; history of atrial flutter; 
congestive heart failure; hypertension; and a history of 
cellulitis, gout and chemical pneumonitis.  

Just prior to his death in September 2002, the veteran 
underwent an open prostatectomy and left inguinal hernia 
repair.  The report indicated that the veteran had tolerated 
the procedure well and that he was transferred to recovery in 
good condition.  An entry dated on the date of the veteran's 
death, did not reflect that there had been any complications 
as a result of any medical treatment, it was simply reported 
that he had died.

As previously indicated, the veteran died in September 2002.  
Pursuant to determinations made in a January 2003 Board 
decision issued after his death, the RO granted service 
connection for PTSD (for purposes of accrued benefits) and 
assigned a 30 percent evaluation, effective from April 2000.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, in July 
2003.  She indicated that she was claiming that the cause of 
the veteran's death was due to service.

In support of her claim, the appellant submitted a private 
medical statement of Dr. M. dated in July 2003.  Dr. M. 
stated that she had been asked to provide a statement 
addressing the matter of whether or not PTSD might be a 
contributing factor in the death of the veteran from coronary 
artery disease.  She indicated that it was an established 
fact that stress was a contributing factor to coronary artery 
disease.  She added that the stress that patients with PTSD 
experience could be a contributing factor to symptomatic 
coronary artery disease.

A VA medical opinion dated in October 2003 was furnished for 
the record addressing the question of whether the veteran's 
PTSD caused his massive heart attack.  Pertinent information 
in the claims folder was reviewed and the examiner observed 
that there were no entries relating to any treatment for PTSD 
dated between April 1999 and the date of the veteran's death 
in September 2002.  The examiner noted that the veteran's 
PTSD symptoms were not so severe that he needed psychiatric 
treatment and psychiatric symptoms were not found while 
hospitalized.  It was further observed that the records did 
not indicate that the veteran was having any physical 
symptoms secondary to his PTSD symptoms.  The examiner 
concluded that based on documentation in the claims file, it 
was his opinion that the PTSD did not cause the massive heart 
attack in September 2002.

Legal Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death, as well as seeking 
entitlement to DIC pursuant to the provisions of 38 U.S.C. § 
1318; and entitlement to DEA benefits under Chapter 35, Title 
38, United States Code.

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
        
        A.  Service Connection for the Cause of the Veteran's 
Death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death. In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
psychoses and cardiovascular-renal disease.  See 38 C.F.R. § 
3.309(a) (2006).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The appellant primarily contends that the veteran's service 
connected PTSD was a contributory cause of his death.  

After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in September 2002 at the age of 
71, almost 50 years after his discharge from active duty.  As 
indicated on the death certificate, the immediate and sole 
cause of death was massive myocardial infarction.  

Absent any service medical records, there is accordingly no 
showing that the veteran developed any cardiovascular or 
psychiatric disorder during service.  The Board also finds 
that there is no competent evidence showing that either a 
cardiovascular or psychiatric disorder became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  In fact, the 
medical evidence of record does not document a diagnosis of 
PTSD until March 2000.  The clinical records reflect that the 
earliest documentation related to any cardiovascular 
conditions indicated that COPD and hypertension were 
problematic as early as 1983, still approximately 30 years 
after the veteran's discharge from service.  

The record contains two medical opinions addressing the 
matter of a relationship between the veteran's PTSD and the 
ultimate cause of his death, due, in effect, to a massive 
heart attack.  Adequate reasons and bases must be presented 
if the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

A private medical opinion was furnished by Dr. M. in July 
2003.  Dr. M. stated that it was an established fact that 
stress was a contributing factor to coronary artery disease.  
She added that the stress that patients with PTSD experience 
could be a contributing factor to symptomatic coronary artery 
disease.  The use of the words "possible", "may" or "can be", 
as in this case, makes a doctor's opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Therefore, the Board finds Dr. M.'s opinion to be of low 
probative value due to its speculative nature and the fact 
that it was not offered based on review of the claims folder 
and pertinent medical records in rendering that opinion.

By contrast, the Board believes that most probative and well-
supported evidence of record consists of a VA opinion offered 
in October.  That opinion came with the benefit of review of 
all of the pertinent medical records, both private and VA, 
and the medical opinion of Dr. M. which came before it.  The 
examiner concluded that upon review of the aforementioned 
evidence, PTSD did not cause the massive heart attack in 
September 2002.  The examiner supported this position with 
reference to medical records which revealed that the 
veteran's PTSD symptoms were not so severe that he needed 
psychiatric treatment and that psychiatric symptoms were not 
noted while he was hospitalized and which further showed that 
the veteran was not having any physical symptoms secondary to 
his PTSD symptoms.  

The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Upon careful review of this case, the 
Board finds that the most probative and competent evidence in 
this case fails to relate the decedent's death to service or 
to any of his service-connected disabilities, consisting of 
PTSD, bilateral hearing loss and tinnitus.  No available 
medical evidence shows that the decedent suffered from any 
cardiovascular condition until many years following his 
discharge from service.  Similarly, the weight of the most 
probative and competent evidence opposes any finding that the 
veteran's service-connected PTSD caused, contributed, 
hastened, or in any way had a role in his death.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, specifically to his service-connected PTSD.  The 
Board has carefully considered her statements to this effect.  
Nevertheless, in this case the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the claimed causal relationship 
between the decedent's death and his military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death and therefore the claim must 
be denied.

        B.  Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 
1318

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318. The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  In this case, there was no claim 
pending for DIC benefits on January 21, 2000, as the veteran 
was still alive at that time.  Thus, hypothetical entitlement 
is not for application in this case.

The Board notes that 38 C.F.R. § 3.22 was recently amended in 
December 2005 and now provides, in pertinent part, [f]or 
purposes of this section, "entitled to receive" means that 
the veteran filed a claim for disability compensation during 
his or her lifetime and one of the following circumstances is 
satisfied: [t]he veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or [a]dditional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 
2, 2005).  

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Specifically, in the December 2004 statement 
of the case, she was advised of the provisions of 38 C.F.R. § 
3.22 in effect prior to the December 2005 amendment, and of 
the general provisions of 38 U.S.C.A. § 1318.  Moreover, as 
discussed below, the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).  Therefore, the Board will proceed with the 
adjudication of the appellant's claim on the merits.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  His service-connected disabilities consisted of 
bilateral hearing loss and tinnitus, each evaluated as 10 
percent disabling effective from September 1998; and PTSD 
assigned a 30 percent evaluation (for accrued purposes), 
effective from April 2000.  As such, the veteran was not 
rated at 100 percent for at least the first five years after 
his discharge from service nor was he rated totally disabled 
for at least the last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The pertinent 
rating actions include: (1) a December 2000 rating decision 
in which the RO granted service connection for bilateral 
hearing loss and tinnitus, each assigned a 10 percent 
evaluation effective from September 1998; and denied several 
other service-connection claims, and (2) a February 2003 
rating decision in which the RO granted service connection 
for PTSD (for purposes of accrued benefits), which was 
assigned a 30 percent evaluation effective from April 2000; 
and denied multiple service connection claims as well as a 
claim for a total rating for individual unemployability - 
that rating decision was issued after the veteran's death and 
in accordance with the appellant's November 2002 accrued 
benefits claim.  

The veteran was notified of decision (1) and of his appellate 
rights in December 2000; the appellant was notified of 
decision (2) and of her appellate rights in April 2003.  
There is no evidence that either decision was appealed.  As 
such, they are considered final.  See U.S.C. § 4005(c) 
(1970); C.F.R. §§ 3.104, 19.118, 19.153 (1972).  Neither the 
veteran, during his lifetime, nor the appellant has 
successfully pled clear and unmistakable error in the 
December 2000 or April 2003 rating decisions, respectively, 
in an attempt to establish that a total rating for a service-
connected disability was warranted for the requisite time 
period but for such error.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the service medical records are unavailable; however in April 
2001, service personnel records and daily sick reports 
showing that the veteran was treated in August 1952 were 
received.  The December 2000 rating action did not consider 
these records in denying several service connection claims at 
that time.  Therefore, in accordance with 38 C.F.R. § 
3.156(c), technically these records could provide a basis for 
reconsideration of the veteran's finally decided service 
connection claims; however as a practical matter the records 
contain absolutely no medical or clinical information.  
Therefore, neither these records nor any other evidence 
establishes that the veteran was entitled to a total service- 
connected disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

        C.  Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35. DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted previously, at the time of the veteran's death, 
service connection was in effect for bilateral hearing loss 
and tinnitus; each assigned a 10 percent evaluation.  Service 
connection for PTSD was awarded for accrued benefits purposes 
in a February 2003 rating decision and a 30 percent rating 
was assigned effective from April 2000.  There was no appeal 
of the February 2003 accrued benefits decision.  Thus, the 
veteran had not been assigned a total and permanent 
disability rating for a single service-connected disability.  
The veteran died after his discharge from service, from 
massive myocardial infarction, which has been determined not 
to be due to a service-connected disease (as indicated above, 
service connection has not been established for the cause of 
the veteran's death).  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 DEA, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).

Although the Board has carefully reviewed the record, it has 
been unable to identify bases upon which any of the claims 
may be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal must 
therefore be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


